98 F.3d 1359
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard BECKER, Johanna Becker and Sofia Becker, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 96-5091.
United States Court of Appeals, Federal Circuit.
Oct. 16, 1996.

Before MICHEL, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and SCHALL, Circuit Judge.
DECISION
PER CURIAM.


1
We have carefully considered all of the arguments raised by the Beckers on appeal.  The dismissal of the Beckers' complaint for lack of jurisdiction is affirmed for the reasons set forth in the Order of the Court of Federal Claims dated March 13, 1996.